As filed with the Securities and Exchange Commission on October 24, 2013 Registration No. 333-189321 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 to the FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRUDENTIAL BANCORP, INC. (Exact name of registrant as specified in its articles of incorporation) Pennsylvania 46-2935427 (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1834 West Oregon Avenue Philadelphia, Pennsylvania19145 (215) 755-1500 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Thomas A. Vento Chairman, President and Chief Executive Officer Prudential Bancorp, Inc. 1834 West Oregon Avenue Philadelphia, Pennsylvania19145 (215) 755-1500 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Raymond A. Tiernan, Esq. Philip R. Bevan, Esq. Elias, Matz, Tiernan & Herrick L.L.P. 734 15th Street, N.W., 11th Floor Washington, D.C. 20005 202-347-0300 Approximate date of commencement of proposed sale to the public:Sale to the public concluded on October 9, 2013. Deregistration of Common Stock This Post-Effective Amendment No.1 to the Registration Statement on Form S-1 hereby deregisters 191 shares of common stock, par value $0.01 per share (“Common Stock”), of Prudential Bancorp, Inc. (the “Company”), previously registered. The Company previously registered 9,545,000 shares of Common Stock and issued 9,544,809 shares of Common Stock in the recently completed offerings (7,141,602 shares of Common Stock were sold in the subscription offering and 2,403,207 shares of Common Stock were exchanged in the exchange offering).A total of 191 shares of Common Stock were not issued in the exchange offering due to the issuance of cash-in-lieu of fractional shares. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Post-Effective Amendment No. 1 to the Registration Statement on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in Paoli, Pennsylvania on October 24, 2013. PRUDENTIAL BANCORP, INC. By: /s/Thomas A. Vento Thomas A. Vento Chairman, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No.1 to the Registration Statement on Form S-1 has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Thomas A. Vento Chairman, President and Chief Executive Officer October 24, 2013 Thomas A. Vento (principal executive officer) /s/ Jerome R. Balka, Esq.* Director October 24, 2013 Jerome R. Balka, Esq. /s/ Joseph R. Corrato Director, Executive Vice President and Chief October 24, 2013 Joseph R. Corrato Financial Officer (principal financial and accounting officer) /s/ A.J. Fanelli* Director October 24, 2013 A.J. Fanelli /s/ John C. Hosier* Director October 24, 2013 John C. Hosier /s/ Bruce E. Miller* Director October 24, 2013 Bruce E. Miller /s/ Francis V. Mulcahy* Director October 24, 2013 Francis V. Mulcahy * By Thomas A. Vento pursuant to power of attorney
